Case 18-13194        Doc 47     Filed 04/16/19     Entered 04/16/19 14:09:10          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 13194
         LaTonya P Berry

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/04/2018.

         2) The plan was confirmed on 08/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/24/2019.

         5) The case was Dismissed on 02/06/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13194             Doc 47             Filed 04/16/19    Entered 04/16/19 14:09:10                 Desc         Page 2
                                                              of 4



 Receipts:

           Total paid by or on behalf of the debtor                        $1,837.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                 $1,837.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $1,404.96
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                     $85.72
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $1,490.68

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim        Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed         Paid         Paid
 Advance America, Cash Advance Centers       Unsecured         941.00        703.08           703.08           0.00       0.00
 Afni, Inc.                                  Unsecured         275.00           NA               NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        534.97           534.97           0.00       0.00
 Choice Recovery                             Unsecured         200.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured         100.00      2,847.40         2,847.40           0.00       0.00
 Collins Asset Group                         Unsecured         469.00           NA               NA            0.00       0.00
 Collins Asset Group                         Unsecured         412.00           NA               NA            0.00       0.00
 Collins Asset Group                         Unsecured         350.00           NA               NA            0.00       0.00
 Collins Asset Group                         Unsecured         281.00           NA               NA            0.00       0.00
 Comenity Bank/Ave.                          Unsecured         331.00           NA               NA            0.00       0.00
 Comenity Bank/cathrins                      Unsecured         302.00           NA               NA            0.00       0.00
 Comenity Bank/lnbryant                      Unsecured          54.00           NA               NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         900.00      1,691.94         1,691.94           0.00       0.00
 Credit Acceptance Corp                      Secured       17,214.00     16,943.44        16,943.44            0.00       0.00
 Credit Acceptance Corp                      Secured           918.50        918.50           918.50        133.44      16.56
 Diversified Consultant                      Unsecured         275.00           NA               NA            0.00       0.00
 Home Choice                                 Unsecured           0.00           NA               NA            0.00       0.00
 IC System                                   Unsecured         352.00           NA               NA            0.00       0.00
 Illinois Bell Telephone Company             Unsecured         352.00           NA               NA            0.00       0.00
 Illinois Tollway                            Unsecured         500.00      1,579.20         1,579.20           0.00       0.00
 Jefferson Capital Systems LLC               Unsecured         433.00        433.53           433.53           0.00       0.00
 Kinum                                       Unsecured         125.00           NA               NA            0.00       0.00
 Masseys                                     Unsecured          73.00           NA               NA            0.00       0.00
 MEA - Munster LLC                           Unsecured           0.00        851.99           851.99           0.00       0.00
 Municollofam                                Unsecured      2,500.00            NA               NA            0.00       0.00
 Munster Medical Research Foundation Inc     Unsecured      1,399.00       2,283.85         2,283.85           0.00       0.00
 NPRTO Illinois LLC                          Secured        1,100.00       2,277.51         1,100.00        184.51      11.81
 NPRTO Illinois LLC                          Unsecured            NA       1,177.51         1,177.51           0.00       0.00
 Payday Loan Store                           Unsecured      1,683.00       1,683.06         1,683.06           0.00       0.00
 Quantum3 Group                              Unsecured      1,500.00            NA               NA            0.00       0.00
 Stellar Recovery                            Unsecured         113.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-13194             Doc 47   Filed 04/16/19    Entered 04/16/19 14:09:10             Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim        Claim       Principal       Int.
 Name                                 Class    Scheduled      Asserted     Allowed        Paid          Paid
 Tidewater Credit Services         Unsecured     12,559.00     12,620.75    12,620.75           0.00        0.00
 United States Dept Of Education   Unsecured     20,301.00     20,450.46    20,450.46           0.00        0.00
 Verizon Communication, Inc.       Unsecured      1,534.00            NA           NA           0.00        0.00
 Vision Financial Service          Unsecured          98.00           NA           NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim          Principal               Interest
                                                              Allowed              Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                 $0.00
       Mortgage Arrearage                                      $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                            $17,861.94            $133.44                $16.56
       All Other Secured                                   $1,100.00            $184.51                $11.81
 TOTAL SECURED:                                           $18,961.94            $317.95                $28.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                $0.00
        Domestic Support Ongoing                                $0.00              $0.00                $0.00
        All Other Priority                                      $0.00              $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00              $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $46,857.74               $0.00                $0.00


 Disbursements:

           Expenses of Administration                            $1,490.68
           Disbursements to Creditors                              $346.32

 TOTAL DISBURSEMENTS :                                                                          $1,837.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-13194        Doc 47      Filed 04/16/19     Entered 04/16/19 14:09:10            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
